DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Summary
Claims 1-9 are pending.  Claims 1-9 are rejected herein.  This is a Final Rejection after the amendment and arguments (hereinafter “the Response”) dated 11/9/2021.
Terminal Disclaimer
The terminal disclaimers filed on 11/9/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,239,285 and 10,288,551 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim(s) 5 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 5:  The phrase “the windows can be adjusted to one another along their alignment along a guide channel” is awkward.  This is generally not how one speaks of objects being moved in relation to one another.  One does not generally say “adjust the red car to the blue car”.  Consider phrasing such as “the windows can be moved toward one another along a guide channel.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4:  The phrase “along a fit of the window or a window receiver which accommodates the window” is indefinite.  Without defining the “guide channel” (which is introduced in claim 5) and how the window is placed, it is unclear how the window can be adjusted or what “along the fit” or “along…a window receiver means”.  For the purposes of examination, the claim is just taken to mean that the position of the window is adjustable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by CERNI et al. (US Pat. 6,246,474).
Regarding claim 1:  CERNI discloses:  A flow-through measuring cell (FIG. 4, col. 7 lines 57-67) comprising: an inlet opening (406) for entry of a fluid; an outlet opening (412) for exit of the fluid; a measurement space (from 422 to 416) located between the inlet opening and the outlet opening (FIG. 4); a radiation measurement region (between windows 440 and 442) for measuring the interaction of the fluid in the measuring cell with electromagnetic radiation from outside the measuring cell (FIG. 1 and col. 8 lines 42-64), the radiation measurement region bordered by two opposite windows (FIG. 4), a first of said windows for inlet of the electromagnetic radiation and a second of said windows for exit of the electromagnetic radiation (FIG. 1 shows the light entering and exiting sample cell 162), the measuring cell having a positioning range with a plurality of operating positions (set by spacers 446, 448; col. 8 lines 24-41), each of said operating positions defining a different distance between the windows (from between 50 to 250 microns; col. 8 lines 24-41) into which the measuring cell can be set without rotation (The placement of the spacers 446 and 448 does not require rotation.)
Regarding claim 2:  CERNI discloses: the measuring cell, after setting of a first operating position, is adjustable within the positioning range (There is nothing that permanently fixes the distance between the windows. They can be adjusted by choosing different spacers.)
Regarding claim 3:  CERNI discloses: the measuring cell is formed at least in part from plastic and/or rubber (col. 7 lines 1-10, and 57-64).
Regarding claim 4:  CERNI discloses: the operating position can be set or adjusted along a fit of the window or a window receiver which accommodates the window in the measuring cell (FIG. 4 shows the circular recess 438 for the bottom 
Regarding claim 5:  CERNI discloses:  at least one of the windows can be adjusted or set to one another along their alignment along a guide channel corresponding to an outside contour of the window (FIG. 4 shows the circular recess 438 for the bottom window and there is a corresponding one on the top for the top window (col. 8 lines 20-30) therefore when the position of windows is adjusted by the spacers 446, 448, it is adjusted in this channel.)
Regarding claim 6:  CERNI discloses: the positioning range extends from the smallest settable distance at least by a factor of 1.5 of the smallest settable distance (col. 8 lines 35-41).
Regarding claim 7:  CERNI discloses:  there is direct fitting of the windows relative to the respective guide channel of the measuring cell (into 438 and the corresponding recess in the bottom side of top plate 402 which is not shown in FIG. 4) or of measuring cell body, said channel made as shaping of the measuring cell body (FIG. 4 shows that the recesses are formed into top and bottom plates 402 and 404). 
Regarding claim 8:  CERNI discloses: the measuring cell is adjustable within the positioning range exclusively in the direction of the opposite window (FIG. 4 shows that the windows 440, 442 are constrained by the recesses they are fit into, therefore the only adjustment is by the spacers to adjust one window in the direction of the other window.)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CERNI in view of HAYES et al. (US Pat. 3,498,724).
Regarding claim 9:  CERNI teaches: wherein at least one of the windows is adjustable (col. 8 lines 25-41).
CERNI does not teach that this adjustment is by frictional engagement in the guide channel.
HAYES however does teach a window (bottom of 22) that fits overs a measuring cell (10) so that light can pass through (from 32 to 34) to perform measurements on the fluid inside (col. 2 lines 31-54).  The top window of HAYES is adjustable by frictional engagement (col. 3 lines 48-53) with the guide channel (best seen in FIGS. 1 and 2) that it sits in.
One skilled in the art at the time of the invention would be motivated to use the interference fit of HAYES for the windows of the flow cell of CERNI so that the assembly is easy to assemble and disassemble (col. 4 lines 35-40 of HAYES).
Response to Amendment/Arguments
The amendments to claims 1, 6, and 7 are noted and the previous objections are accordingly withdrawn.
The amendments to claim 7 is noted and the 112 rejection thereto is accordingly withdrawn.
The applicant has argued (page 4 of the Response) that claim 4 is clear and the indefiniteness rejection under 35 U.S.C. 112 should be withdrawn.  This argument has been fully considered and is not persuasive.  The Applicant has stated that it is the operating position that can be set or adjusted which is not an adjustment of the window.  This does not make sense.  Para. 13 of the specification clearly states “the operating position can be set by application of compressive force to the windows” (my emphasis).  It is also clearly stated in claim 1, “each of said operating positions defining a different distance (A, A’) between the windows”.  Therefore the only thing that defines the operating position is the distance between the windows and the only way to change the operating position is change the position of one of the windows.  Therefore the Examiner maintains that the phrase “along a fit of the window or a window receiver which accommodates the window” is indefinite because it lacks the structure to show how this is possible.
The Applicant has argued (pages 5-6 of the Response) that CERNI does not meet the limitation of “having a positioning range with a plurality of operating positions”.  This argument has been fully considered and is not persuasive.  The Examiner maintains that CERNI meets this limitation be giving a range of distances that the device can be set to (50 to 250 microns as stated in col. 8 lines 24-41).  It is the Applicant’s position that the only way CERNI can accomplish a plurality of operating positions is “substitution of spacers having a different thickness”.  The Examiner agrees with this statement.  The Examiner maintains that the language of claim 1 is broad .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856